Mr. Justice del Toro
delivered the opinion of the court.
Deed, of bargain and sale No. 127 to a rural property, executed by Juan Marcano y Santiago in favor of Julio Mar-cano y Santiago, having been presented in the Registry of Property of Caguas for admission to record, the registrar recorded the same “with the curable defects that the character of attorney in fact claimed by Juan Marcano y Santiago was not shown and that, while it appears from the registry that the said vendor acquired the bouse by construction, it is stated in this deed that be. acquired it by purchase from Juana Santiago, widow of Torres.”
The vendor, Juan Marcano, admits the first defect but not the second, and for the purpose of obtaining a final decision on this point be took the present administrative appeal.
The appellant alleges “that at the same hour of the same day when the copy of the deed of bargain and sale originating this appeal was presented, there was also presented a copy of the deed of April 20, 1914, executed by the appellant before Notary Mena, showing that the bouse conveyed by the aforesaid deed of bargain and sale was constructed by the appellant.” And be maintains that the said deed of construction corrects the defect in the deed of bargain and sale, wherefore the registrar should record the deed of bargain and sale without the defect indicated.
The foregoing allegation made in the unsworn document presenting the appeal is not borne out by the record. The appellant brought up to this court only the deed of bargain and sale. No reference is made to any other document either in the note of presentation of the same or in the record.
This being so, it is manifest that we have no basis upon which to consider and decide the question raised by the appellant. The defect pointed out by the registrar — that is, that it appears from the registry that the bouse was acquired by the vendor by construction and from the deed presented that be acquired it by purchase — is perfectly evident. Spch a *493contradiction constitutes a defect which, may be cnred and the registrar fulfilled his duty by so stating in his decision.
The appeal should be dismissed and the decision of the régistrar affirmed as to the part appealed from.

Affirmed.

Chief Justice Hernández and Justices Wolf, Aldrey and Hutchison concurred.